DETAILED ACTION
Remarks
Applicant presents a request for communication filed 14 January 2021 responsive to the final Office action of 22 October 2020 (the “Previous Action”).
With the request, Applicant has amended claims 1, 11 and 12. Applicant also adds new claim 13.
Claims 1, 3 and 6-12 remain pending. Claims 1, 11 and 12 are the independent claims.
Any unpersuasive arguments are addressed in the “Response to Arguments” section below. Any new ground(s) of rejection set forth herein were necessitated by Applicant’s amendments.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 14 January 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant argues with respect to claim 1 that the cited combination does not disclose or suggest all of the features of the claim because the data of Piggott is not data “indicating a probability that the vehicle does not stop.” (Remarks, p. 9 pars. 1-2). Applicant reasons that the data of Piggott instead indicates a distribution of lengths of time of stops for specific geographic locations. (Remarks, p. 9 last par. – p. 10 par. 1). Applicant adds that the distributions do not indicate a probability for every day of a week and for every hour of a day. (Remarks, p. 11 par. 1).
Examiner respectfully disagrees.
As set forth in the previous action, the stop event data of Piggott “indicates” a probability that the vehicle will stop because that data is used to calculate a probability that the vehicle will stop. (See, e.g., Piggott at par. [0028]). In the examiner’s view, such a probability indicates a probability that a vehicle will not stop as well. For example, indicating a 60% probability of stopping would also indicate a 40% probability of not stopping.

Piggott’s probability is also “for every data of a week and every hour of a day” because when data matching a specific day and time does not exist, other data will be used instead. (See Piggott at Figure 2 steps 86, 88, 90 and 92). That is to say, the data collected by Piggott can be used to determine (indicate) a probability for every hour of every day of the week, regardless of whether or not samples for the specific day of week and time have been previously stored.
This argument is accordingly unpersuasive. Applicant’s arguments with respect to the remaining claims via their similarity with claim 1 or dependence from claim 1 are unpersuasive for the same reasons.
Priority
This application is a national stage entry of PCT/JP2016/080043 filed on 11 October 2016.
Applicant also claims foreign priority under 35 U.S.C. 119 (a)-(d) based upon applications 2016-110613 and 2016-039917 filed in Japan on 2 June 2016 and 2 March 2016, respectively. 
However, as noted in previous actions, however, the Written Opinion of the International Searching Authority mailed 22 November 2016 observed that the claimed invention is not disclosed in application 2016-039917. (See page 3 of the translation of this document in the file record). Since the claimed invention is not disclosed in that prior filed application, Applicant’s 
Specification
Applicant points out in p. 2 of its response that the amended title of the invention is not reflected in the Office’s PAIR system
In response, the title has been changed to reflect the new title.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1, 3 and 6-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 1, the claim recites that:
…the map type information indicating a probability that the vehicle does not stop for every day of a week and every hour of a day…

There does not appear to be any support in the originally filed specification for these features. Applicant points to paragraphs [0088-0093] and figures 8 and 9 as support. However, those passages only show the map type information indicating whether the vehicle is highly likely, likely, or highly unlikely to be parked. They do not show map type information indicating a probability of not stopping for every day and every hour. Examiner was unable to locate any other portion of the specification that would support what is claimed either.
	As to claims 3, 6-10 and 13, the claims are dependent on claim 1 and are rejected for the same reasons.
	As to claims 11 and 12, these claims include the same new matter as claim 1 and are rejected for the same reasons.
	Further as to claim 13, the claim recites that “the probability that the vehicle does not stop is a probability that the vehicle does not stop for a purpose of moving.” There does not appear to any support in the originally filed specification for these features either. Applicant points to paragraphs [0087-0091] as support. However, those passages do not refer to a probability or stop that is “for a purpose of moving”, only how likely it is that a vehicle will be parked. Examiner was unable to locate any other portion of the specification that would support what is claimed either.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1, 3, 6 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Piggott (US 2012/0095670) (art of record – hereinafter Piggott) in view of Parker et al. (US 7,006,820) (art of record – hereinafter Parker) in view of Suzuki et al. (US 2015/0113521) (art of record – hereinafter Suzuki).

As to claim 1, Piggott discloses
operations comprising:
predicting a parking or stopping time period of the vehicle to obtain a first time period as a predicted time period; (e.g., Piggott, [0036] disclose the logic proceeds to step 96, which inquires whether the probability of a stop is higher than a predetermined value. However, if the result of the inquiry at step 96 is "yes" then the logic proceeds to step 98 where the logic instructs a computer, resident in GPS module 36 or ECM 14, for example, to calculate a median stop time value)
acquiring information indicating a state of the vehicle, as information for prediction of the parking or stopping time period, (e.g., Piggott, par. [0028] discloses when a driver touches brake pedal 48 with his or her foot [state of the vehicle], GPS module 36, or other computer, calculates, the probability of vehicle 10 stopping at the intersection) wherein 
the predicting operation comprises obtaining the first time period  (e.g., Piggott, par. [0028] discloses when a driver touches brake pedal 48 with his or her foot [information used for prediction, see above], GPS module 36, or other computer, calculates, the probability of vehicle 10 stopping at the intersection; Fig. 8 and associated text, par. [0036] discloses step 96 inquires  based on a current day of the week, a current hour of the day, and a current position of the vehicle, by using the information for prediction and a traveling model as a prediction condition stored in advance, the traveling model being obtained based on an accumulated traveling state of the vehicle,  (e.g., Piggott, Fig. 8 and associated text, par. [0037] discloses step 86 [prior to the above steps] involves inquiring whether a quantity of data samples exists in memory 34, specifically, whether the predetermined quantity of data samples corresponds to a specific [current] time of day, of a specific day of the week, of a specific month of the year, for a specific GPS location; par. [0025] discloses memory 34 may store data related to: one stop event or multiple "stop events" that may be used to determine the probability of a vehicle stop event; length of time of a stop event that may be used to determine the median length of time of stop events in a particular zone. Thus, each time vehicle 10 stops, the length of the corresponding stop time at the corresponding GPS location, the calendar date “(i.e., time, time block, the day of the week, month and year)” of the vehicle stop and geographic location may be stored in memory, such as memory 34) the traveling model being map type information and indicating a probability that the vehicle does not stop for every day of a week and every hour of a day (e.g., Piggott, par. [0025] discloses memory 34 may store data [a traveling model] related to “stop events” that may be used to determine the probability of a vehicle stop event [a probability of a stop would also indicate a probability of not stopping, e.g., a 60% probability of stopping indicates a 40% probability of not stopping]. Thus, each time vehicle 10 stops, the length of the corresponding stop time at the corresponding GPS location, the calendar date “(e.g., time, time block, the day of the week, and
the acquiring operation comprises, as the information for prediction, the information indicating the state of the vehicle, at a timing when an operation for the vehicle indicating a user’s intention to stop is detected (e.g., Piggott, Fig. 8 and associated text, par. [0028] discloses when a driver touches brake pedal 48 with his or her foot [an operation indicating a user’s intention to stop], GPS module 36, or other computer working in conjunction with GPS module 36, calculates based on previously saved or previously loaded data in memory, the probability of vehicle 10 stopping at the intersection).
Piggott does not explicitly disclose a control apparatus configured to control updating of a control program to be used to control a target device installed in a vehicle by an on-vehicle 
However, in an analogous art, Parker discloses:
a control apparatus configured to control updating of a control program to be used to control a target device comprising: 
controlling, based on the first time period, a process regarding updating of the control program; (e.g., Parker, claim 1 disclose operating the computer to predict a time when the vehicle is stopped; and programming said mobile device at the predicted time; col. 4 ll. 10-15 discloses the mobile device might be factory-installed in the vehicle; col. 11 ll. 58-65 discloses the invention includes embodiments in which the vehicle 126 is considered stopped, such as if it is stopped at a traffic light or stop sign; col. 2 ll. 31 discloses the server device confirms that the mobile device is ready for wireless programming at the predicted time, buffers the programming download at the mobile device and directs the mobile device to inject the programming download into its program memory. The programming download might include new firmware or software).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott, which predicts a stopping time period when a vehicle is about to stop, by incorporating controlling updating during a stopping time period, as taught by Parker, as Parker would provide the advantage of means of avoiding update failure. (See Parker, col. 1 l. 64 – col. 2 l. 6).

a control program to be used to control a target device installed in a vehicle by an on-vehicle control device for controlling the target device, (e.g., Suzuki, par. [0043] disclose the ECUs 24 control a sensor system used in control of the engine, the operation of the engine, and various devices mounted on the vehicle; par. [0044] discloses when a deficiency is found in the automobile, it is sometimes preferable to install a plurality of update files to eliminate the deficiency. In the following explanation of this embodiment, on the assumption that a deficiency is found in software operating on ECUs mounted on an automobile, one or more update files for eliminating the deficiency are referred to as application target update files [note too that the “to be used to control a target device…” language does not require a step to be performed or limit the claim to any particular structure, and accordingly does not limit the claim scope. See M.P.E.P. § 2111.04. Prior art is cited solely in the interests of compact prosecution])
a non-transitory computer readable memory; (e.g., Suzuki,; par. [0174] discloses the storage deices 503 is, for example, a hard disk and stores the computer program)
a hardware processor coupled to the non-transitory computer readable memory and configured to read instructions from the non-transitory computer readable memory to cause the control apparatus to perform operations (e.g., Suzuki, par. [0173] discloses the CPU executes a program which describes a procedures of the flowchart).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott/Parker, which updates software of a vehicle device, by incorporating updating a vehicle device used to control other devices of the vehicle, as taught by Suzuki, as Suzuki would provide the advantage of a means of eliminating deficiencies in the control of those devices. (See Parker, [0044]). 


As to claim 3, Piggott/Parker/Suzuki discloses the control apparatus according to claim 1 (see rejection of claim 1 above), Piggott further discloses wherein the information for prediction includes at least one of a parking or stopping position and a parking or stopping time of the vehicle (e.g., Piggott, par. [0025] discloses memory 34 may store data related to: one stop event or multiple "stop events" that may be used to determine the probability of a vehicle stop event; length of time of a stop event that may be used to determine the median length of time of stop events in a particular zone. Thus, each time vehicle 10 stops, the length of the corresponding stop time at the corresponding GPS location, the calendar date “(i.e., time, time block, the day of the week, month and year)” of the vehicle stop and geographic location may be stored in memory, such as memory 34)

As to claim 6, Piggott/Parker/Suzuki discloses the control apparatus according to claim 1 (see rejection of claim 1 above) Piggott further discloses wherein the operations further comprise generating the traveling model, based on the accumulated traveling state of the vehicle (e.g., Piggott, par. [0026] discloses the system becomes more experiences as the memory 

As to claim 10, Piggott/Parker/Suzuki discloses the control apparatus according to claim 1 (see rejection of claim 1 above), but Piggott does not explicitly disclose the controlling operation comprises performing notification of updating of the control program, as the process regarding updating of the control program.
However, in an analogous art, Parker discloses:
the controlling operation comprises performing notification of updating of the control program, as the process regarding updating of the control program (e.g., Parker, abstract discloses the server is capable of informing a customer associated with the mobile device before or after performing wireless programming or both).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott, which predicts a stopping time period when a vehicle is about to stop, by incorporating controlling updating during a stopping time period and performing notification of updating of the control program, as taught by Parker, as Parker would provide the advantage of means of avoiding update failure (see Parker, col. 1 l. 64 – col. 2 l. 6) and a means of informing the customer about the update. (See Parker, abstract).

	As to claim 11, it is a method claim having limitations substantially similar to those of claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 12, it is a non-transitory computer readable storage medium claim having limitations substantially similar to those of claim 1. Accordingly, it is rejected for substantially the same reasons.

As to claim 13, Piggott/Parker/Suzuki discloses the control apparatus according to claim 1, Piggott further discloses wherein the probability that the vehicle does not stop is a probability that the vehicle does not stop for the purpose of moving (e.g., Piggott, par. [0025] discloses memory 34 may store data related to: one stop event or multiple "stop events" that may be used to determine the probability of a vehicle stop event [which would include a probability of not stopping, see above]; Each time vehicle 10 stops, the length of the corresponding stop time at the corresponding GPS location, the calendar date “(i.e., time, time block, the day of the week, month and year)” of the vehicle stop and geographic location may be stored in memory, such as memory 34; par. [0026] discloses memory 34 is filled with data representative of geographic locations of vehicle stops and wait times at such locations before moving again [i.e., the stops are for the purpose of moving again]).

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Piggott (US 2012/0095670) in view of Parker (US 7,006,820) in view of Suzuki (US 2015/0113521) in further view of Netter (US 2018/0272964) (art of record – hereinafter Netter).

As to claim 7, Piggott/Parker/Suzuki discloses the control apparatus according to claim 1 (See rejection of claim 1 above), but does not explicitly disclose wherein the controlling operation comprises controlling the process regarding updating of the control program, based on 
However, in an analogous art, Netter discloses:
wherein the controlling operation comprises controlling the process regarding updating of the control program, based on a result of comparison between the first time period and a second time period that is a time period required for the process regarding updating of the control program (e.g., Netter, par. [0021] discloses the trigger signal is generated [controls the process regarding updating of the control program, see above] only if the parking duration corresponds to at least the length of time necessary for setting up the configuration data [second time period]; par. [0047] discloses for example, the system has learned that the vehicle is always parked for at least 5 minutes [first time period]. If the update would take less than five minutes, the update could be started. However, if it takes more than five minutes another time must be generated. In other words, the trigger signal 23 is not generated).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott/Parker, which discloses controlling an update process in a time period, by incorporating controlling the process based on comparison between the first time period and a second time prior required for the updating process, as taught by Netter, as Netter would provide the advantage of a means of dispensing with the install if it requires a length of time greater than the stop duration. (See Netter, par. [0019]). 

As to claim 8, Piggott/Parker/Suzuki discloses the control apparatus according to claim 7 (see rejection of claim 7 above), but does not explicitly disclose wherein the operations further 
Netter further discloses wherein the operations further comprise: 
acquiring the second time period (e.g., Netter, par. [0020] discloses a length of time that is expected for setting up the configuration data in the control device is determined. In other words, an anticipated update duration is determined); and 
determining whether or not execution of the process regarding updating of the control program is possible, by comparing the first time period with the second time period (e.g., Netter, par. [0021] discloses the trigger signal is generated [controls the process regarding updating of the control program, see above] only if the parking duration corresponds to at least the length of time necessary for setting up the configuration data [second time period]; par. [0047] discloses for example, the system has learned that the vehicle is always parked for at least 5 minutes [first time period]. If the update would take less than five minutes, the update could be started. However, if it takes more than five minutes another time must be generated. In other words, the trigger signal 23 is not generated).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott/Parker, which discloses controlling an update process in a time period, by incorporating determining whether or not the update I spossibel by comparing the time period to an acquired second time prior required for the updating process, as taught by Netter, as Netter would provide the advantage of a means of dispensing with the install if it requires a length of time greater than the stop duration. (See Netter, par. [0019]). 

As to claim 9, Piggott/Parker/Suzuki discloses the control apparatus according to claim 8 (see rejection of claim 8 above), Piggott further discloses a device installed in the vehicle (e.g., Piggott, par. [0018] discloses a battery may be located in an engine compartment of vehicle 10) but Piggott does not explicitly disclose the determining operation comprises determining whether or not execution of the process regarding updating of the control program is possible, also based on a state of a device installed in the vehicle.
However, in an analogous art, Suzuki discloses:
 the determining operation comprises determining whether or not execution of the process regarding updating of the control program is possible, also based on a state of a device (e.g., Suzuki, par. [0059] discloses the power calculating unit 32 compares the calculated power consumption with electric energy of a battery of the target vehicle usable for installing the update files. According to the comparison, the power calculating unit 32 determines whether update processing for all the update files can be carried out at a time).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the invention of Piggott/Parker, which discloses controlling an update process in a time period and a device installed in the vehicle, by incorporating determining whether or not update install is possible based on a state of the device, as taught by Suzuki, as Suzuki would provide the advantage of a means of ensuring a battery is not exhausted in the installation processing. (See Suzuki, par. [0069]). 
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TODD AGUILERA/Primary Examiner, Art Unit 2196